Case 19-10450    Doc 57     Filed 07/15/19 Entered 07/15/19 12:36:48   Desc Main
                              Document     Page 1 of 2




                                      In the
      United States Bankruptcy Court
                     For the Northern District of Illinois



                                            HON. DONALD R. CASSLING
    IN RE:                                  U.S. BANKRUPTCY JUDGE

             ANTHONY PAYNE,                 CASE NO. 19-BK-10450

                  DEBTOR.                   HEARING DATE: JULY 18, 2019
                                            HEARING TIME: 9:30 A.M.



               NOTICE OF C ONSTITUTIONAL
                      C HALLENGE

       Pursuant to Rule 5.1 of the Federal Rules of Civil Procedure, made

    applicable to this proceeding through Rule 9005.1 of the Federal Rules

    of Bankruptcy Procedure, the City of Chicago, an Illinois Municipal

    Corporation, hereby files this Notice of Constitutional Challenge to the
    United States Bankruptcy Code with this Court. Specifically, in the

    City’s Response to the Debtor’s Motion for Damages [Dkt. No. 55] the

    City challenges the constitutionality of 11 U.S.C. § 362(a)(3) under the

    due process clause of the Fifth Amendment.

       Pursuant to Rule 5.1(a)(2), I, David Paul Holtkamp, certify that I

    served this Notice and the Response via certified may to the Attorney

    General of the United States at the address below.




                                        1
Case 19-10450   Doc 57   Filed 07/15/19 Entered 07/15/19 12:36:48   Desc Main
                           Document     Page 2 of 2




    Served via certified mail
    William Barr
    Attorney General of the United States
    950 Pennsylvania Avenue, NW
    Washington, DC 20530-0001

    With cc. via First Class Mail to:
    John R. Lausch, Jr.
    U.S. Attorney for the
    Northern District of Illinois
    219 S. Dearborn St., 5th Floor
    Chicago, IL 60604




                                   Respectfully submitted,

                                   Mark Flessner
                                   Corporation Counsel

                                   By: s/ David Paul Holtkamp
                                   David Paul Holtkamp
                                   Asst. Corp. Counsel Supervisor
                                   CITY OF CHICAGO,
                                   DEPARTMENT OF LAW
                                   Chicago City Hall
                                   121 N LaSalle St., Ste. 400
                                   Chicago, IL 60602
                                   312.744.6967
                                   David.Holtkamp2@cityofchicago.org




                                        2
